DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1-3, drawn to a computer system including dealer software providing at least one of: a carry calculator configured to calculate a carry valuation of a bond based on predetermined data; a weighted average matrix configured to calculate a single weighted average bid/offer for a group of bonds; a price matrix that allows users to quote in spread and compute an all-in dollar price bid; an axe indicator for dealers to indicate in real time if a quote is axed; and shared views allowing multiple users across trading and sales to view the inputs of other users in real time, classified in G06F 16/9538 and G06Q 40/06.
II.  Claims 4-9, drawn to method of executing transactions of pools of asset- backed securities utilizing a trading platform, the method comprising receiving a listing of pools of asset-backed securities from a first user, displaying the listing of pools of asset-backed securities simultaneously for one or more second users and one or more dealers; receiving  from one or more of the second users multiple price quotes related to one or more of the pools of asset-backed securities, sending the multiple price quotes to a specified dealer from the one or more second users, aggregating the one or more price quotes, sending the multiple price quotes to a specified dealer from the one or more second users, aggregating the one or more price quotes, sending one or more of the multiple price quotes to the first user from the specified dealer, wherein if the first user approves a price quote of a second user received from the specified dealer, the specified dealer executes a first transaction based on said price quote through the trading platform with the first user and a second transaction based on said price quote through the trading platform with the second user, classified in G06Q 40/04.
The inventions are independent or distinct, each from the other because:
Inventions I. and II. are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  
In the instant case, sub-combination I. has separate utility such as dealer software providing at least one of a carry calculator, a weighted average matrix, a price matrix, an axe indicator for dealers, and a shared view allowing multiple users across trading and sales to view inputs of other users in real time.  
In the instant case, sub-combination II. has separate utility such as a method of executing transactions of pools of asset backed securities utilizing a trading platform including the steps of receiving through a trading platform, a listing of pools of asset backed securities, displaying through the trading platform, the listing of pools; receiving through the platform, multiple price quotes, sending through platform the multiple price quotes to a specified dealer, aggregating the one or more price quotes, sending through the trading platform, the one or more multiple price quotes, wherein if the user approves a price quote, and the specified dealer executes a first transaction on said price quote through the trading platform. See MPEP § 806.05(d).
The examiner has required restriction between sub-combinations usable together. Where applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different 
classification;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694